                                                                       :       FILED lN couRT
                                                                       ;1''.   ASHEVILLE' NC

                IN THE UNITED STATES DISTRICT COURT       DEC - 7 2[)2O
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA u... DrsrRrcr couRr
                         ASHEVILLE DIVISION           inI. OISTNICT OF N.C


                            DOCKET NO. 1 :20-CR-00     I 01


LINITED STATES OF AMERICA
                                                 CONSENT ORDBRAND
V.                                             JUDGMENT OF FORFEITURE

KIJON CHSIREA DAMON BURGOS


      WHEREAS, the defendant, KIJON CHSIREA DAMON BURGOS, has
voluntarily pleaded guilty pursuant to Fed. R. Crim. P. I 1 to one or more criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant andthe United States stipulate and agreethat the
property described below constitutes properfy derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offbnses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s);or substitute property as defined by 2l U.S.C. $
853(p) and Fed, R. Crim. P. 32.2(e); and is therefore subj ct to forfeiture purs-uant
to 18 U.S.C. $ 924(d) and28 U.S.C. S 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending final
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

        WFIEREAS, the defendant herein waives the requirements of Fed. R. Crim.
P . 32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing and incorporation of the forfeiture in the judgment
against defendant;

       WHEREAS, pursuantto Fed. R. Crim. P .32.2(b\ I ) & (c)(2), the Court finds
that there is the requisite nexus between the property and the offense(s) to which the
defen dant h as pleaded gu ilty;




     Case 1:20-cr-00101-MR-WCM Document 16 Filed 12/07/20 Page 1 of 3
      WIIEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any adm in istrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting ofthe
stay and consentsto forfeiture;

       WIIEREAS, the undersigred United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8, 2005);

     NOW, TFDREFORE,IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

            o Springfield XD, .45 caliber pistol, serial numberXS546005;        and
            . Four(4) roundsofHornady.45caliberammunition.
      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If    and   to the extent required by Fed. R. Crim. P. 32.2(b)(6),21 U.S.C.     $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice ofthis forfeiture.

      As to any firearms and/or ammunition listed above and/or in the charging
in strument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice ofsuch process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity ofthe
alleged interest.



                                           2




    Case 1:20-cr-00101-MR-WCM Document 16 Filed 12/07/20 Page 2 of 3
      Pursuantto Fed. R. Crim. P.32.2b)(3), upon entry ofthis Order ofForfeiture,
the United States Attomey's Office is authorizdto conduct any discovery needed
to identiff, locate or dispose of the property, including depositions, interrogatorres,
requests for production of documents and to issue subpoenas, pursuantto Fed. R
Civ. P. 45.

       Following the Court's disposition of all timelypetitions filed, a final order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).lt no third
party files a timelypetition, this order shall becomethe final order andjudgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), andthe United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
shall be final as to defendant upon filing.

SO AGREED:




    ATHAN D. LETZRING
   istant Un ited States Attomey


   1t'r:0J
KIJON CHSIREA DAMON BURGOS
Defendant




                                           Signed:   /rontrr*,roro

                                                           NMETCALF
                                           United States          strate Judge
                                           Western Di      ct   ofNorth Carolina




    Case 1:20-cr-00101-MR-WCM Document 16 Filed 12/07/20 Page 3 of 3
